          Case 19-30934            Doc 16       Filed 02/02/20 Entered 02/03/20 00:35:59                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 19-30934-edk
Rene A. Bernier                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-3                  User: pf                           Page 1 of 1                          Date Rcvd: Jan 31, 2020
                                      Form ID: pdf012                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 02, 2020.
db             +Rene A. Bernier,   111 Inglewood Avenue,   Springfield, MA 01119-2720

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 31, 2020 at the address(es) listed below:
              David W. Ostrander   on behalf of Trustee David W. Ostrander david@ostranderlaw.com
              David W. Ostrander   david@ostranderlaw.com,
               dwo@trustesolutions.net;candace@ostranderlaw.com;dwo@trustesolutions.net
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
              Robert J. Lefebvre   on behalf of Debtor Rene A. Bernier bob@attorneysgl.com, sue@attorneysgl.com
                                                                                            TOTAL: 4
Case 19-30934     Doc 16   Filed 02/02/20 Entered 02/03/20 00:35:59             Desc Imaged
                           Certificate of Notice Page 2 of 2
                         81,7('67$7(6%$1.5837&<&2857
                            ',675,&72)0$66$&+86(776
                                   :(67(51',9,6,21
  
  ,QUH
        5(1($%(51,(5                                  &KDSWHU 
        
        'HEWRU &DVH 1R('.
        
  
                    25'(521&+$37(575867(( 6027,2172(03/2<
               2675$1'(5/$:2),&($6&2816(/727+(75867((
  
  8SRQFRQVLGHUDWLRQRIWKH&KDSWHU7UXVWHH V0RWLRQ7R(PSOR\2VWUDQGHU/DZ2IILFH
  $V &RXQVHO 7R 7KH 7UXVWHH QR REMHFWLRQV KDYLQJ EHHQ ILOHG QR DGYHUVH LQWHUHVWV
  KDYLQJEHHQUHSUHVHQWHGDQGVXIILFLHQWUHDVRQKDYLQJEHHQSURYLGHGLWLVKHUHE\

  
  25'(5(' WKDW WKH &KDSWHU  7UXVWHH V 0RWLRQ 7R (PSOR\ 2VWUDQGHU /DZ 2IILFH $V
  &RXQVHO 7R 7KH 7UXVWHH LV KHUHE\ DOORZHG  $OO FRPSHQVDWLRQ DQG H[SHQVHV ZLOO EH
  VXEMHFWWR&RXUWDSSURYDO
  
  
  
                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    +RQRUDEOH(OL]DEHWK'.DW]'DWHG
                                    86%DQNUXSWF\-XGJH
